Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,170,691. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims of the instant application represent a broader form of those in the ‘691 patent. Dependent claims are rejected for similar reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (U.S. App. 2014/0347339) in view of Lai (U.S. App. 2016/0125786) in view of Yamazaki (U.S. App. 208/0094388 hereinafter “Yama”).
In regard to claim 1, Han teaches a driving controller set (see Fig. 1) comprising: a driving controller (see Fig. 1, Item 500) configured to determine a first scale factor for adjusting a grayscale value of frame data based on a load of N-th frame data and a net power control reference value (see Fig. 3-5 and Para. 45-57 data scaling factor and net power control), and configured to determine a second scale factor for adjusting a grayscale value of the N-th frame data based on a load of and the N-th frame data (see para. 7, load of the input data signal), wherein a data signal is generated using at least one of the first scale factor and the second scale factor (see at least Para. 7 and Fig. 3-5); 10a data line formed (see Fig. 1, Item D1); and a data driver (see Fig. 1, Item 300) electrically connected to the driving controller, and the data line, configured to convert the data signal into a data voltage, and configured to output the data voltage to the data line (see Para. 29 data voltage to corresponding pixels).
Han is not relied upon to teach (N+1)-th frame data, wherein N is an integer equal to or greater than two; (N-1)-th frame data; 10a data line formed of at least one conductive material.
As discussed above, Han does teach the concept of determining scaling factors for a current frame. 
However, Lai teaches (N+1)-th frame data, wherein N is an integer equal to or greater than two; (N-1)-th frame data (see Figs. 2-5 where grayscale data is modified for the next frame using the current frame and previous frame and begins with the second frame).
It would have been obvious to a person of ordinary skill in the art to modify Han with the frame feedback of Lai to allow for proper overdriving of grayscales (See Para. 3-5). 
Han and Lai are not relied upon to teach a data line formed of at least one conductive material.
However, Yama teaches a data line formed of at least one conductive material (see Para. 7).
It would have been obvious to a person of ordinary skill in the art to modify the display device of Han and Lai with conductive data lines of Yama to supply data to the pixel (see Para. 7). 

In regard to claim 12, Han teaches a display apparatus (see Fig. 1) comprising: a display panel comprising a data line and a pixel electrically connected to the data line (see Fig. 1, Item 110 connected to D1), a driving controller configured to determine a first scale factor for adjusting a grayscale value of frame data based on a load of N-th frame data and a net power control reference value  (see Fig. 3-5 and Para. 45-57 data scaling factor and net power control), and configured to determine a second scale factor for adjusting a grayscale value of the N-th frame data based on a load of and the N-th frame data (see Para. 7, load of the input data signal), and wherein the driving controller is configured to generate a data signal based on at least one of the first scale factor and the second scale factor (see at least Para. 7 and Fig. 3-5); and a data driver electrically connected to each of the driving controller and the display panel (see Fig. 1), configured to convert the data signal into a data voltage, and configured to output the data voltage through the data line to the pixel to control luminance of the pixel (see Para. 29 data voltage to corresponding pixels).
Han is not relied upon to teach wherein the data line is formed of at least one conductive material; (N+1)-th frame data; (N-1)-th frame data; wherein N is an integer equal to or greater than two.
As discussed above, Han does teach the concept of determining scaling factors for a current frame. 
However, Lai teaches (N+1)-th frame data; (N-1)-th frame data; wherein N is an integer equal to or greater than two (see Figs. 2-5 where grayscale data is modified for the next frame using the current frame and previous frame and begins with the second frame).
It would have been obvious to a person of ordinary skill in the art to modify Han with the frame feedback of Lai to allow for proper overdriving of grayscales (See Para. 3-5). 
Han and Lai are not relied upon to teach wherein the data line is formed of at least one conductive material.
However, Yama teaches wherein the data line is formed of at least one conductive material (see Para. 7).
It would have been obvious to a person of ordinary skill in the art to modify the display device of Han and Lai with conductive data lines of Yama to supply data to the pixel (see Para. 7). 

Claim(s) 8, 9, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (U.S. App. 2014/0347339) in view of Lai (U.S. App. 2016/0125786) in view of Yamazaki (U.S. App. 2008/0094388 hereinafter “Yama”) in further view of Cheon (U.S. App. 2016/0155382).
Regarding claim 8, Han in view of Lai and Yama teach all the limitations of claim 1. Han, Lai, and Yama are not relied upon to teach the driving controller comprises a load sum calculator configured to receive the N-th frame data and to calculate a sum of total grayscale values of the N-th frame data.
Han as discussed above does teach the concept of grayscale modification.
However, Cheon teaches the driving controller comprises a load sum calculator configured to receive the N-th frame data and to calculate a sum of total grayscale values of the N-th frame data (see Fig. 7, input image data used to calculate load of the entire display panel, and at least Para. 28, 65, and 66).
It would have been obvious to a person of ordinary skill in the art to modify the display of Han, Lai, and Yama with the total current from the grayscales of Cheon so as to control the luminance of the light as the current increases using compensating data signals (see Para. 5-6). 
Regarding claim 9, Han in view of Lai and Yama and Cheon teach all the limitations of claim 8. Cheon further teaches wherein the driving controller further comprises a load calculator configured to receive the sum of the total grayscale values of the N-th frame data and to calculate the load of the N-th frame data (see Fig. 7, input image data used to calculate load of the entire display panel, and at least Para. 28, 65, and 66).
It would have been obvious to a person of ordinary skill in the art to modify the display of Han, Lai, and Yama with the total current from the grayscales of Cheon so as to control the luminance of the light as the current increases using compensating data signals (see Para. 5-6). 
Regarding claim 15, Han in view of Lai and Yama teach all the limitations of claim 12. Han, Lai, and Yama are not relied upon to teach wherein the driving controller comprises a load sum calculator configured to receive the N-th frame data and to calculate a sum of total grayscale values of the N-th frame data.
However, Cheon teaches wherein the driving controller comprises a load sum calculator configured to receive the N-th frame data and to calculate a sum of total grayscale values of the N-th frame data (see Fig. 7, input image data used to calculate load of the entire display panel, and at least Para. 28, 65, and 66).
It would have been obvious to a person of ordinary skill in the art to modify the display of Han, Lai, and Yama with the total current from the grayscales of Cheon so as to control the luminance of the light as the current increases using compensating data signals (see Para. 5-6). 
Regarding claim 16, Han in view of Lai and Yama teach all the limitations of claim 15. Han, Lai, and Yama are not relied upon to teach wherein the driving controller further comprises a load calculator configured to receive the sum of the total grayscale values of the N-th frame data and to calculate the load of the N-th frame data (see Fig. 7, input image data used to calculate load of the entire display panel, and at least Para. 28, 65, and 66).
It would have been obvious to a person of ordinary skill in the art to modify the display of Han, Lai, and Yama with the total current from the grayscales of Cheon so as to control the luminance of the light as the current increases using compensating data signals (see Para. 5-6). 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (U.S. App. 2014/0347339) in view of Lai (U.S. App. 2016/0125786).
In regard to claim 18, Han teaches a method of driving a display panel (see Fig. 1), the method comprising: determining a first scale factor for adjusting a grayscale value of frame data based on a load of N-th frame data and a net power control reference value (see Fig. 3-5 and Para. 45-57 data scaling factor and net power control); determining a second scale factor for adjusting a grayscale value of the N-th frame data based on a load of and the N-th frame data (see para. 7, load of the input data signal); and controlling luminance of a pixel of the display panel using at least one of the first scale factor and the second scale factor (see Fig. 4). 
Han is not relied upon to teach (N+1)-th frame data; (N-1)-th frame data and wherein N is an integer equal to or greater than two.
As discussed above, Han does teach the concept of determining scaling factors for a current frame. 
However, Lai teaches (N+1)-th frame data; (N-1)-th frame data and wherein N is an integer equal to or greater than two (see Figs. 2-5 where grayscale data is modified for the next frame using the current frame and previous frame and begins with the second frame).
It would have been obvious to a person of ordinary skill in the art to modify Han with the frame feedback of Lai to allow for proper overdriving of grayscales (See Para. 3-5). 
Allowable Subject Matter
Claims 2-7, 10, 11, 13, 14, 17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/           Primary Examiner, Art Unit 2625